Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
This action is in reply to the response filed on 4/29/2022 with a priority date of 2/26/2004.
Claims 38-43 and 46-57 are currently pending and have been examined.
The claims are rejected under 35 USC 103.
The claims are rejected under 35 USC 101.
Applicant’s arguments are addressed after the claim rejections.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claim 38-48 are a method, claims 49-56 are a CRM and claim 57 is a computing device. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 38-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without providing a practical application or significantly more.
Step 2A: 
Prong 1: The claims recite identifying user events comprising a set of parameters in accordance with online activity associated with domain (i.e. a specified sphere of activity or knowledge). Next, determining whether the event is a valid event by analyzing the set of parameters then storing the events then aggregating the user event data for each domain. Next, the claims recite receiving a request for a recommendation and correlating an aggregated user event to a domain, which results in generating a recommendation. Dependent claims offer more abstract concepts that include an event value, storing and not storing data based on event values, details about the correlation of events to more than one domain, collaborative filtering and types of interactions. In simple terms the claims are generating product or service recommendations using user input data from at least one domain. See applicant specification at [0001]. To be clear, a domain is nothing more than an area of interest, topic or category, and extending or expanding is merely storing event data.  
The limitation falls within “Certain Methods Of Organizing Human Activity” such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and as well as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) such as generating product or service recommendations using user input data from at least one domain. 
Prong 2: This judicial exception is not integrated into a practical application because the additional elements in claims are computer devices and database for collecting, organizing and storing user activity. These are recited at a high-level of generality (i.e., as a generic processor and memory performing a generic computer function of processing and storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). Simply put, an ordered combination offers limitations that gather data then narrowly define a specific way of analyzing data via a generic processor to arrive at a recommendation, which does not amount to a practical applications. Further, storing data, receiving a request, and responding are data gathering and data outputting, which has no effect on technology and does no more than generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
The claims also include the additional elements of modifying a database to extend storage and dependent claims include matching so that the data is stored and claim 42 reciting dynamically expanding databases based on dynamic expansion. In computer science, databases refer to organized systems for storing information. Examiner respectfully asserts that extending storage and dynamically expanding databases are vague descriptions that does not describe any particular function. One meaning is to increase the size of the database. In view applicant’s specification and claims this feature appears to mean that the database can store new events that are not matched to existing information in the data table. For example, the event data include a user ID which is new and does not match any of the existing user ID’s. New interest, event type, event value, itemID and users are examples, but it could be anything. Thus, dynamically expanding the database amount to adding a new information by creating new field in a table, as opposed adding new information by updating an existing field. This feature amounts to creating entries in a database table, which amounts to classifying and storing data in an organized manner and offers no more than mere instructions to apply the exception using a generic computer component (i.e. database) – MPEP 2106.05(f).
Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer and a database amounts to no more than mere instructions to apply the exception using a generic computer component. See, requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015);
The ordered combination is a series of abstract concepts. Like OIP, the steps receive data (events on a domain), gather statistic on responses (correlate events to domains to determine interests) and output a result (make a recommendation). See, Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. The ordered combination offers mere instructions to apply an exception using a generic computer component along with data gathering and outputting a result, which does not provide an inventive concept beyond the abstract concepts set forth in Prong 1. 
The claimed storing in a database and creating new entries in the data table amount to storing information in memory, which is adding the words “apply it” (or an equivalent) with the judicial exception. Further, the courts have recognized this as a well-understood, routine, conventional activity. TLI Communications provides an example of a claim invoking computers and other machinery merely as a tool to perform an existing process. The court stated that the claims describe steps of recording, administration and archiving of digital images, and found them to be directed to the abstract idea of classifying and storing digital images in an organized manner. 823 F.3d at 612, 118 USPQ2d at 1747. See also, Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015), Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

Claim Interpretation
	Examiner sets forth following to clarify the record. Figure 2A shows a series of validations where each validation makes a first yes or no determination. If the determination is yes then then a databased is “extended”, which simply amount to storing the new event data. If the determination is no then the data base is “not extended”, which simply amount to not storing the new event. Figure 2A also shows that each validation includes a second determination if the results of the first determination is no. If the determination is yes then the database is “expanded” so what was invalid event parameter value is added to the set of valid values for the parameter, and if the determination is no then new event data is rejected. In light of the specification “extending” is interpreted as storing, and “expanding” adds the invalid parameter value to the set of valid parameter value, which causes the invalid event to be stored.  Both “extending” and “expanding” the database amount to storing data. The difference is that “extending” results in storing the new event and “expanding” adds (i.e. stores) the event parameter in the valid parameter value list so the new event is stored.
	In view of the amendments independent claims 38, 49 and 57 are making the first determination of whether to store the new event data based on whether the event parameter value of a domain (i.e. interest category) is already in the valid list. Dependent claims 42 and 53 are making the second determination of whether to add an invalid domain to a set of valid domains. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 38, 47, 48, 49, 56 and 57 are rejected under 35 U.S.C. 102 (b) as being anticipated by Bhagavath et al. (U.S. 2002/0021665; Hereafter: Bhagavath).
As per Claim 38: Bhagavath discloses the following limitations; 
38.     A method comprising:
identifying, by a computing device, a plurality of user events for a plurality of users, each user event comprising a set of parameter, each user event associated with a user and received in accordance with online activity by the user on at least one domain of a plurality of different domains on a network; Examiner’s note: The  applicant’s specification discloses a narrow definition of domain as a computer system implemented with different hardware and software, and that a domain can be more generally defined as a category of information. The broadest reasonable interpretation is that a domain is a category of information that is already in the set of categories being monitored, thus an invalid domain is a category of interest that is not already in the set. In the interest of compact prosecution Bhagavath is cited to disclose the narrow definition of a domain as hardware and software, such as web pages, surveys, queries, streaming content associated with a particular internet site domain and network service. See, “According to the present invention, the usage monitoring module captures all packets transmitted between the users and the network services. Filtering is performed to extract all relevant packets that the usage monitoring client prefers to monitor (such as HTTP requests and responses, DNS requests and responses, etc.) and forwards such to an associated usage monitoring database 30. The requests by a user for network services and the responses from the network services are captured by the usage monitoring database. The usage monitoring database can be either internal to the device implementing the usage monitoring module or external to the device so long as the usage monitoring database is communicably connected to the usage monitoring module. In one embodiment of the invention, the usage monitoring database stores information associated with the HTTP requests and responses and processes the information as described hereinafter.” [0024]. See, “In one embodiment of the invention, the usage monitoring database stores the URL of the request and associated response. In general, a URL will include the protocol prefix, the port number, the domain name, subdirectory names and a file name. In alternate embodiments of the present invention, the usage monitoring database will preferably store, in the primary database, a variety of other data related to the request and the response. In this regard, the following data is typically collected from the request/response and stored in the appropriate database:” [0046]. See, [0065-0068] for additional network related information that can be monitored.
determining, via the computing device, whether each user event is a valid event, said determination comprising analyzing, for each user event, the set of parameters based at least on information related to a domain where the user event occurred, and based on said analysis determining a validity of each user event, the determining of validity of each user even comprising: See, “The network administrator and/or the gateway administrator, at the bequest of the service provider or network beneficiary, may predefine or "designate" specific network addresses for navigational sequencing monitoring. The administrator will store the designated network addresses in the designated network address database. The navigational sequence related to a designated network address will comprise a predefined number of network addresses that were accessed by the user immediately preceding and/or succeeding the access of the designated network address.” [0057]. See, [0064].
determining that a first user event is valid when the first user event is enabled to extend a database and See, “If a determination is made that the network user has not accessed a designated network address in the previous k accesses then, at step 240, the usage monitoring module determines if the current accessed network address is a designated network address by attempting to locate an entry in the designated network address database. If the usage monitoring module determines that the current accessed network address is a designated network address then, at step 250, a command is sent to store the previous k network addresses accessed by the user as a navigational sequence.” [0064].
determining that a second user event is invalid when the second user event is not enabled to extend the database; See, “If the usage monitoring module determines that the current accessed network address is not a designated network address then, at step 260, the current accessed network address is added to the list of k.sub.max network addresses for that particular user and the oldest network address in the k.sub.max list is discarded if the k.sub.max list already has k network addresses.” [0064].
storing, via the computing device, user event data related to the user events that are determined to be valid events in the database, See, “The number of navigational sequences stored in the primary database will typically increase with time as the users visit more of the designated network addresses through different navigational sequences.” [0077]. See also, [0056].
said storing comprising modifying the database to extend the storage of the first new user event data associated with the valid first user event, See, “If a determination is made that the network user has not accessed a designated network address in the previous k accesses then, at step 240, the usage monitoring module determines if the current accessed network address is a designated network address by attempting to locate an entry in the designated network address database. If the usage monitoring module determines that the current accessed network address is a designated network address then, at step 250, a command is sent to store the previous k network addresses accessed by the user as a navigational sequence.” [0064].
said storing further comprising rejecting the invalid second user event associated with the second new user event data; Examiner’s note: The specification at [0037] recites “If it is not a valid event, then the method determines whether it should be rejected or the database should be extended.”. See, “If the usage monitoring module determines that the current accessed network address is not a designated network address then, at step 260, the current accessed network address is added to the list of k.sub.max network addresses for that particular user and the oldest network address in the k.sub.max list is discarded if the k.sub.max list already has k network addresses.” [0064].
aggregating, via the computing device, said user event data for each different domain, the aggregated user even data comprising information related to each user’s activity on at least each different domain; See, “As previously stated, the network usage monitoring apparatus and method of the current invention provides for the capability to monitor and store a wide spectrum of network user related information. This information includes, but is not limited to, the content of the network service accessed, the demographics of the user population (i.e. user population age, gender, geographical location, service plan, etc.), and the duration that network services are accessed.” [0069]. See, “As a result of its position at the edge of the communication network, the usage monitoring module according to the present invention can monitor the requests issued by a plurality of users and the responses provided by a number of different network services in order to collect a canonical set of metrics that is useful for network service providers, network users and network beneficiaries. This data can be quite robust and can include web and native streaming content as well as user demographics and navigation sequences. Based upon the robust set of data collected from a plurality of users who are accessing a wide variety of network services and other entities over the Internet, the usage monitoring method and apparatus of the present invention can provide substantial amounts of valuable data to network service providers, network users, network beneficiaries and the like.” [0086]. See, [0064-0069] for additional content that is monitored and aggregated. 
receiving, at the computing device, a request to provide a recommendation to a user; See, “The processing engine accesses the database in accordance with the commands of the usage monitoring client to process the usage monitoring data according to specific user requirements. In one embodiment of the present invention the processing engine is in communication with an insertion server 44 (shown in FIG. 2). For example, the insertion server may comprise a targeted advertisement insertion server or a targeted survey insertion server.” [0029].
analyzing, via the computing device, the aggregated user event data, and based on said analysis, identifying a correlation between an aggregated user event and a domain upon which the aggregated user event occurred; and See, “The processing engine implements the necessary commands to determine what advertising or survey would benefit the network provider or the network beneficiary based upon collected usage monitoring data.” [0029]. See, “Current methods of usage monitoring do not provide for the capability to monitor, in real-time, network user queries. Real-time monitoring of network user query strings provides network beneficiaries, such as network advertisers and the like the ability to profile the network user and provide the user with more targeted information. For instance, if a user searches for the model Taurus.TM. on the Ford.TM. website, a network advertiser can use this information to direct an advertisement for a competing product to the user.” [0067]. See, “This node will then include additional information related to that access/accesses such as time of access, frequency of access, content length and type, etc.” [0056]. See, “In a network advertiser scenario this associated set of network addresses may, for example, belong to competitors of the designated network address. The network advertiser may wish to monitor if prospective customers are visiting a specified list of associated addresses (such as the General Motors, Volvo, BMW or Mercedes websites), while browsing in the neighborhood of a designated network address (such as the Ford website).” [0085].
generating, via the computing device, the recommendation, said recommendation comprising digital content that corresponds to said identified correlation. See, “Once a targeted advertisement or survey determination is made a command is sent to the insertion server and an appropriate advertisement or survey is forwarded to the network user via communication with the gateway device 14. The advertisement or survey will typically be in the form of a pop-up control panel sent to the user's communication device.” [0029].

As per Claim 47: Bhagavath discloses the following limitations; 
47.     The method of claim 38, wherein said user data for each event comprises information indicating an identifier for the user, an identifier indicating a domain said user event occurred, an item identifier indicating an item that was interacted with on said domain as part of said user event, and a type of interaction that occurred as part of the user event. See, [0046-0055] for a list of data that is typically collected. See also [0067] for monitoring user queries.

As per Claim 48: Bhagavath discloses the following limitations; 
48.    The method of claim 38, further comprising:
analyzing the data for each user event, and determining a type of domain on which the user event occurred; and storing, in the database, information indicating the type of domain, said domain type information being stored in accordance with said user event data. See, “Real-time monitoring of network user query strings provides network beneficiaries, such as network advertisers and the like the ability to profile the network user and provide the user with more targeted information. For instance, if a user searches for the model Taurus.TM. on the Ford.TM. website, a network advertiser can use this information to direct an advertisement for a competing product to the user.” [0067].

As per Claim 49: Bhagavath discloses the following limitations; 
49.    A non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions, that when executed by a computing device, perform a method comprising:
identifying, by the computing device, a plurality of user events for a plurality of uses, each user event comprising a set of parameters, each user event associated with a user and received in accordance with online activity by the user on at least one different domain of a plurality of domains on a network; Examiner’s note: The  applicant’s specification discloses a narrow definition of domain as a computer system implemented with different hardware and software, and that a domain can be more generally defined as a category of information. The broadest reasonable interpretation is that a domain is a category of information that is already in the set of categories being monitored, thus an invalid domain is a category of interest that is not already in the set. In the interest of compact prosecution Bhagavath is cited to disclose the narrow definition of a domain as hardware and software, such as web pages, surveys, queries, streaming content associated with a particular internet site domain and network service. See,[0024]. See, [0046]. See, [0065-0068] for additional network related information that can be monitored.
determining, via the computing device, whether each user event is a valid event, said determination comprising analyzing, for each user event, the set of parameters based at least on information related to a domain where the user event occurred, and based on said analysis, determining a validity of each user event, the determining of validity of each user even comprising: See, [0057]. See, [0064].
determining that a first user event is value when the first user event is enabled to extend a database and See, [0064].
determining that a second user event is invalid when the second user event is not enabled to extend the database; See, [0064].
storing, via the computing device, user even data related to the user events that are determined to be valid events in the database; See, [0077]. See also, [0056].
said storing comprising modifying the database to extend the storage of the first new user event data associated with the valid first user event, See, [0064].
said storing further comprising rejecting the invalid second user event associated with the second new user event data; See, [0064].
aggregating, via the computing device, said user event data for each different domain, the aggregated user even data comprising information related to each user’s activity on at least each different domain; See, [0069]. See, [0086]. See, [0064-0069] for additional content that is monitored and aggregated.
receiving, at the computing device, a request to provide a recommendation to a user; See, [0029].
analyzing, via the computing device, the aggregated user event data, and based on said analysis, identifying a correlation between an aggregated user event and a domain upon which the aggregated user event occurred; and See, [0029]. See, [0067]. See, [0056]. See, [0085].
generating, via the computing device, the recommendation, said recommendation comprising digital content that corresponds to said identified correlation. See, [0029]. 

As per Claim 56: Bhagavath discloses the following limitations; 
56.    The non-transitory computer-readable storage medium of claim 49, wherein said user data for each event comprises information indicating an identifier for the user, an identifier indicating a domain said user event occurred, an item identifier indicating an item that was interacted with on said domain as part of said user event, and a type of interaction that occurred as part of the user event. See, [0046-0055] for a list of data that is typically collected. See also [0067] for monitoring user queries.

As per Claim 57: Bhagavath discloses the following limitations; 
57.    A computing device comprising: a processor; and a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising:
logic executed by the processor for identifying, by the computing device, a plurality of user events for a plurality of users, each user event associated with a user and received in accordance with online activity by the user on at least one different domain of a plurality of domains on a network; Examiner’s note: The  applicant’s specification discloses a narrow definition of domain as a computer system implemented with different hardware and software, and that a domain can be more generally defined as a category of information. The broadest reasonable interpretation is that a domain is a category of information that is already in the set of categories being monitored, thus an invalid domain is a category of interest that is not already in the set. In the interest of compact prosecution Bhagavath is cited to disclose the narrow definition of a domain as hardware and software, such as web pages, surveys, queries, streaming content associated with a particular internet site domain and network service. See,[0024]. See, [0046]. See, [0065-0068] for additional network related information that can be monitored.
logic executed by the processor for determining, via the computing device, whether each user event is a valid event, said determination comprising analyzing, for each user event, the set of parameters based at least on information related to a domain where the user event occurred, and based on said analysis, determining a validity of each user event, the determining of validity of each user even comprising: See, [0057]. See, [0064].
determining that a first user event is value when the first user event is enabled to extend a database and See, [0064].
determining that a second user event is invalid when the second user event is not enabled to extend the database; See, [0064].
logic executed by the processor for storing, via the computing device, user even data related to the user events that are determined to be valid events in the database; See, [0077]. See also, [0056].
said storing comprising modifying the database to extend the storage of the first new user event data associated with the valid first user event, See, [0064].
said storing further comprising rejecting the invalid second user event associated with the second new user event data; See, [0065].
logic executed by the processor for aggregating, via the computing device, said user event data for each different domain, the aggregated user event data comprising information related to each user’s activity on at least each different domain; See, [0069]. See, [0086]. See, [0064-0069] for additional content that is monitored and aggregated.
logic executed by the processor for receiving, at the computing device, a request to provide a recommendation to a user; See, [0029].
logic executed by the processor for analyzing, via the computing device, the aggregated user event data, and based on said analysis, identifying a correlation between the aggregated  user event and a domain upon the aggregated user event occurred; and See, [0029]. See, [0067]. See, [0056]. See, [0085].
logic executed by the processor for generating, via the computing device, the recommendation, said recommendation comprising digital content that corresponds to said identified correlation. See, [0029].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 39, 40, 41, 43, 50, 51, 52 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagavath in view of Schlack et al. (U.S. 2002/0129368; Hereafter: Schlack).
As per Claim 39: Bhagavath in view of Schlack discloses the following limitations; 
39.    The method of claim 38, further comprising:
Bhagavath discloses analyzing each identified user event, and based on said analysis, determining an event value for each user event, said event value indicating a type of interaction for a particular domain; and See, “According to the present invention, the usage monitoring module captures all packets transmitted between the users and the network services. Filtering is performed to extract all relevant packets that the usage monitoring client prefers to monitor (such as HTTP requests and responses, DNS requests and responses, etc.) and forwards such to an associated usage monitoring database 30. The requests by a user for network services and the responses from the network services are captured by the usage monitoring database.” [0024]. See, “This node will then include additional information related to that access/accesses such as time of access, frequency of access, content length and type, etc.” [0056]. See, [0046-0055] for the data the is collect from internet domains and [0065-0067] for data collected from streaming content packets, surveys and search engines. See, “For instance, if a user searches for the model Taurus.TM. on the Ford.TM. website, a network advertiser can use this information to direct an advertisement for a competing product to the user.” [0067]. See, “The network advertiser may wish to monitor if prospective customers are visiting a specified list of associated addresses (such as the General Motors, Volvo, BMW or Mercedes websites), while browsing in the neighborhood of a designated network address (such as the Ford website).” [0085].
Bhagavath does not disclose determining, based on determined event values whether a user event is capable of being stored in said database, said determination comprising comparing said event value for said user event against an event associated with the particular domain. Examiner’s note: Bhagavath discloses analyzing events and determining different interaction types, such as a search, visiting a competitors website, streaming content, response to a surveys  or web forms posted by a user. Bhagavath discloses determining if an event is capable of being stored by validating a response code, matching requests to responses, determining whether the user previously access the address, and comparing an event to a designated list of network addresses. See, [0032, 0043, 0064]. Bhagavath does not disclose determining whether to store types of interactions.
However, Schlack discloses filtering types of interactions so only relevant interaction are used to produce a user profile that is then stored. See, “Each filter may handle one or more profiles elements, determining whether or not each specific event is applicable to (i.e., should be used to update) one or more profiles.” [0073]. See, “The viewer interactions include, but are not limited to, channel and volume changes, EPG activity, and participation in interactive entertainment and advertisements.” [0128]. See, “Viewer-generated events include viewer interactions as mentioned above.” [0129].  See, “The profile engine 230 in conjunction with the profile filters 240, processes the events to produce the viewer profiles 199 which are then stored in the profile database 250. Each of the profile filters 240 handles a single profile element (as will be described further herein).” [0130]. See, “The ClickStreamProcessor 1230 then processes the events and, if applicable, program data utilizing ClickStreamFilters 1260 to filter events such that only the appropriate event types are used in generating profile categories.” [0156].
Therefore, from the teaching of Schlack, it would have been obvious to one having ordinary skill in the art prior to the date of the claimed invention for determining whether to store or reject an event based on comparing and matching, as disclosed by Bhagavath, to store or reject events based on the interaction type, as taught by Schlack, for the purpose of Generating profiles based multitude of interactions of each viewer based on viewing habits and preferences of the viewer. Schlack [Abstract].

As per Claim 40: Bhagavath in view of Schlack discloses the following limitations; 
40.    The method of claim 39, further comprising:
Bhagavath in view of Schlack discloses determining that said event value for said user event matches said event value associated with the particular domain, wherein said storage of said event data is based on said determination. 
Bhagavath is cited to discloses analyzing events and determining different interaction types, such as a search, visiting a competitors website, streaming content, response to a surveys  or web forms posted by a user and determining if an event is capable of being stored by validating a response code, matching requests to responses, determining whether the user previously access the address, and comparing an event to a designated list of network addresses. See, [0032, 0043, 0064]. Schlack is cited to disclose an event value indicating a type of interaction and filtering interaction by type. See, [0073]. See [0128]. See, [0129].  See, [0130]. See, [0156].

As per Claim 41: Bhagavath in view of Schlack discloses  the following limitations; 
41.     The method of claim 39, further comprising:
Bhagavath in view of Schlack discloses determining that said event value for said user event does not match said event value associated with the particular domain. 
Bhagavath is cited to discloses analyzing events and determining different interaction types, such as a search, visiting a competitors website, streaming content, response to a surveys  or web forms posted by a user and determining if an event is capable of being stored by validating a response code, matching requests to responses, determining whether the user previously access the address, and comparing an event to a designated list of network addresses. See, [0032, 0043, 0064]. Schlack is cited to disclose an event value indicating a type of interaction and filtering interaction by type. See, [0073]. See [0128]. See, [0129].  See, [0130]. See, [0156].

As per Claim 43: Bhagavath in view of Schlack discloses the following limitations; 
43.    The method of claim 41, further comprising:
Bhagavath in view of Schlack discloses rejecting storage of said user event. 
Bhagavath is cited to discloses analyzing events and determining different interaction types, such as a search, visiting a competitors website, streaming content, response to a surveys  or web forms posted by a user and determining if an event is capable of being stored by validating a response code, matching requests to responses, determining whether the user previously access the address, and comparing an event to a designated list of network addresses. See, [0032, 0043, 0064]. Schlack is cited to disclose an event value indicating a type of interaction and filtering interaction by type. See, [0073]. See [0128]. See, [0129].  See, [0130]. See, [0156].

As per Claim 50: Bhagavath in view of Schlack discloses the following limitations; 
50.    The non-transitory computer-readable storage medium of claim 49, further comprising:
Bhagavath discloses analyzing each identified user event, and based on said analysis, determining an event value for each user event, said event value indicating a type of interaction for a particular domain; and See, “According to the present invention, the usage monitoring module captures all packets transmitted between the users and the network services. Filtering is performed to extract all relevant packets that the usage monitoring client prefers to monitor (such as HTTP requests and responses, DNS requests and responses, etc.) and forwards such to an associated usage monitoring database 30. The requests by a user for network services and the responses from the network services are captured by the usage monitoring database.” [0024]. See, “This node will then include additional information related to that access/accesses such as time of access, frequency of access, content length and type, etc.” [0056]. See, [0046-0055] for the data the is collect from internet domains and [0065-0067] for data collected from streaming content packets, surveys and search engines. See, “For instance, if a user searches for the model Taurus.TM. on the Ford.TM. website, a network advertiser can use this information to direct an advertisement for a competing product to the user.” [0067]. See, “The network advertiser may wish to monitor if prospective customers are visiting a specified list of associated addresses (such as the General Motors, Volvo, BMW or Mercedes websites), while browsing in the neighborhood of a designated network address (such as the Ford website).” [0085].
Bhagavath does not disclose determining, based on determined event values whether a user event is capable of being stored in said database, said determination comprising comparing said event value for said user event against an event value associated with the particular domain. Examiner’s note: Bhagavath discloses analyzing events and determining different interaction types, such as a search, visiting a competitors website, streaming content, response to a surveys  or web forms posted by a user. Bhagavath discloses determining if an event is capable of being stored by validating a response code, matching requests to responses, determining whether the user previously access the address, and comparing an event to a designated list of network addresses. See, [0032, 0043, 0064]. Bhagavath does not disclose determining whether to store types of interactions.
However, Schlack discloses filtering types of interactions so only relevant interaction are used to produce a user profile that is then stored. See, “Each filter may handle one or more profiles elements, determining whether or not each specific event is applicable to (i.e., should be used to update) one or more profiles.” [0073]. See, “The viewer interactions include, but are not limited to, channel and volume changes, EPG activity, and participation in interactive entertainment and advertisements.” [0128]. See, “Viewer-generated events include viewer interactions as mentioned above.” [0129].  See, “The profile engine 230 in conjunction with the profile filters 240, processes the events to produce the viewer profiles 199 which are then stored in the profile database 250. Each of the profile filters 240 handles a single profile element (as will be described further herein).” [0130]. See, “The ClickStreamProcessor 1230 then processes the events and, if applicable, program data utilizing ClickStreamFilters 1260 to filter events such that only the appropriate event types are used in generating profile categories.” [0156].
Therefore, from the teaching of Schlack, it would have been obvious to one having ordinary skill in the art prior to the date of the claimed invention for determining whether to store or reject an event based on comparing and matching, as disclosed by Bhagavath, to store or reject events based on the interaction type, as taught by Schlack, for the purpose of Generating profiles based multitude of interactions of each viewer based on viewing habits and preferences of the viewer. Schlack [Abstract].

As per Claim 51: Bhagavath in view of Schlack discloses the following limitations; 
Bhagavath in view of Schlack discloses 51.    The non-transitory computer-readable storage medium of claim 50, further comprising: determining that said event value for said user event matches said event value associated with the particular domain, wherein said storage of said event data is based on said determination. 
Bhagavath is cited to discloses analyzing events and determining different interaction types, such as a search, visiting a competitors website, streaming content, response to a surveys  or web forms posted by a user and determining if an event is capable of being stored by validating a response code, matching requests to responses, determining whether the user previously access the address, and comparing an event to a designated list of network addresses. See, [0032, 0043, 0064]. Schlack is cited to disclose an event value indicating a type of interaction and filtering interaction by type. See, [0073]. See [0128]. See, [0129].  See, [0130]. See, [0156].

As per Claim 52: Bhagavath in view of Schlack discloses the following limitations; 
Bhagavath in view of Schlack discloses 52.     The non-transitory computer-readable storage medium of claim 50, further comprising: determining that said event for said user event does not match said value associated with the particular domain. 
Bhagavath is cited to discloses analyzing events and determining different interaction types, such as a search, visiting a competitors website, streaming content, response to a surveys  or web forms posted by a user and determining if an event is capable of being stored by validating a response code, matching requests to responses, determining whether the user previously access the address, and comparing an event to a designated list of network addresses. See, [0032, 0043, 0064]. Schlack is cited to disclose an event value indicating a type of interaction and filtering interaction by type. See, [0073]. See [0128]. See, [0129].  See, [0130]. See, [0156].

As per Claim 54: Bhagavath in view of Schlack discloses the following limitations; 
Bhagavath in view of Schlack discloses 54.    The non-transitory computer-readable storage medium of claim 52, further comprising: rejecting storage of said user event. 
Bhagavath is cited to discloses analyzing events and determining different interaction types, such as a search, visiting a competitors website, streaming content, response to a surveys  or web forms posted by a user and determining if an event is capable of being stored by validating a response code, matching requests to responses, determining whether the user previously access the address, and comparing an event to a designated list of network addresses. See, [0032, 0043, 0064]. Schlack is cited to disclose an event value indicating a type of interaction and filtering interaction by type. See, [0073]. See [0128]. See, [0129].  See, [0130]. See, [0156].

Claims 42 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagavath in view of Schlack further in view of Crabtree et al. (U.S. 2004/0039814; Hereafter: Crabtree).
As per Claim 42: Bhagavath in view of Schlack and Crabtree discloses the following limitations; 
42.    The method of claim 41, further comprising:
Bhagavath in view of Schlack does not disclose dynamically expanding parameters of said database to allow storage of said user event, wherein said storage of said event data is based on said dynamic expansion. Examiner’s note: The applicant’ specification merely offers “Similar to the flexibility described above for itemids, the ability to automatically expand the database to store events for new users is essential in most Internet applications where the user population changes everyday” at [0042]. Expanding the database is interpreted as adding a new interest category that stores events for the category. In Bhagavath, a new designated domain can be added manually. 
However, Crabtree discloses automatically adding interest categories, which expands the database to include the category and user events related to the category, See, “Alternatively, the profile modifier 301 could monitor the number of times the user accesses information relating to the suggested interest I1, and, if the number exceeds a threshold value, the profile modifier 301 could generate a system action 305 of automatically adding the interest I1 to the profile. Additionally, the profile modifier 301 could identify the time that, and location at which, the user accesses information relating to the interest I1, and could store this as context information for the interest I1. Then, when the interest I1 is added to the profile, the profile modifier 301 additionally tags the interest with the stored context information.” [0087]. See, “The profile modifier 301 further includes means for storing feedback from the user U1, in particular maintaining lists 310 of interests in which the user U1 is not interested (e.g. as a list of deleted interests). Thus whenever an input is received in respect of a new interest, profile modifier 301 compares the new interest with the list of deleted interests 310 (and does not create an action in respect of deleted interests).” [0090]. See also, [0088] for interest based on access behavior satisfying certain conditions, [0032] for monitoring steps related user accesses of information related to a selection choice and [0071-0075] for more context tags and interests. 
Therefore, from the teaching of Crabtree, it would have been obvious to one having ordinary skill in the art prior to the date of the claimed invention for designated domains, as disclosed by Bhagavath in view of Schlack, expand to include additional categories and events for the category as taught by Crabtree, for the purpose of changing a profile representing subject matter of interest to a use. Crabtree [Abstract].

As per Claim 53: Bhagavath in view of Schlack and Crabtree discloses the following limitations; 
53.     The non-transitory computer-readable storage medium of claim 52, further comprising:
Bhagavath in view of Schlack does not disclose dynamically expanding parameters of said database to allow storage of said user event, wherein said storage of said event data is based on said dynamic expansion. The applicant’ specification merely offers “Similar to the flexibility described above for itemids, the ability to automatically expand the database to store events for new users is essential in most Internet applications where the user population changes everyday” at [0042]. Expanding the database is interpreted as adding a new interest category that stores events for the category. In Bhagavath, a new designated domain can be added manually. 
However, Crabtree discloses automatically adding interest categories, which expands the database to include the category and user events related to the category, See, “Alternatively, the profile modifier 301 could monitor the number of times the user accesses information relating to the suggested interest I1, and, if the number exceeds a threshold value, the profile modifier 301 could generate a system action 305 of automatically adding the interest I1 to the profile. Additionally, the profile modifier 301 could identify the time that, and location at which, the user accesses information relating to the interest I1, and could store this as context information for the interest I1. Then, when the interest I1 is added to the profile, the profile modifier 301 additionally tags the interest with the stored context information.” [0087]. See, “The profile modifier 301 further includes means for storing feedback from the user U1, in particular maintaining lists 310 of interests in which the user U1 is not interested (e.g. as a list of deleted interests). Thus whenever an input is received in respect of a new interest, profile modifier 301 compares the new interest with the list of deleted interests 310 (and does not create an action in respect of deleted interests).” [0090]. See also, [0088] for interest based on access behavior satisfying certain conditions, [0032] for monitoring steps related user accesses of information related to a selection choice and [0071-0075] for more context tags and interests. 

Therefore, from the teaching of Crabtree, it would have been obvious to one having ordinary skill in the art prior to the date of the claimed invention for designated domains, as disclosed by Bhagavath in view of Schlack, expand to include additional categories and events for the category as taught by Crabtree, for the purpose of changing a profile representing subject matter of interest to a use. Crabtree [Abstract].

Claims 46 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagavath in view of Chislenko et al. (U.S. 6,04,311; Hereafter: Chislenko).
As per Claim 46: Bhagavath in view of Chislenko discloses the following limitations; 
Bhagavath does not disclose 46.    The method of claim 38, wherein said analysis is based on said computing device executing a collaborative filtering algorithm that identifies similarity values between user events. 
However, Chislenko discloses recommending items based on collaborative filtering. See, “The present invention relates to an improved method and apparatus for recommending items to users of a system which uses automated collaborative filtering to accurately predict the rating that a user will give to an item based on the rating given to that item by users that have tastes closely correlated with that user.” [0010]. Column 2, Line 5.
Therefore, from the teaching of Chislenko, it would have been obvious to one having ordinary skill in the art prior to the date of the claimed invention for the selection of advertising, as disclosed by Bhagavath in view of Schlack, execute a collaborative filtering algorithm as taught by Chislenko, for the purpose of further refining the items to recommend items that the individual will enjoy.

As per Claim 55: Chislenko in view of Crabtree discloses the following limitations; 
55.    The non-transitory computer-readable storage medium of claim 49, further comprising:
Bhagavath does not disclose wherein said analysis is based on said computing device executing a collaborative filtering algorithm that identifies similarity values between user events. 
However, Chislenko discloses recommending items based on collaborative filtering. See, “The present invention relates to an improved method and apparatus for recommending items to users of a system which uses automated collaborative filtering to accurately predict the rating that a user will give to an item based on the rating given to that item by users that have tastes closely correlated with that user.” [0010]. Column 2, Line 5.
Therefore, from the teaching of Chislenko, it would have been obvious to one having ordinary skill in the art prior to the date of the claimed invention for the selection of advertising, as disclosed by Bhagavath in view of Schlack, execute a collaborative filtering algorithm as taught by Chislenko, for the purpose of further refining the items to recommend items that the individual will enjoy.

Response to Argument
Regarding 35 USC 101: 
The rejection under 35 USC 101 is based on the broadest reasonable interpretation of the claim in light of the specification. The interpretation applies to the applicant’s assertion that the claims offer a novel control over a variety of user event data, such as how data is entered into a database, how the data is validated and how the database is expanded. The claims merely offer an ordered combination of steps that include  “user events received in accordance with online activity on at least one different domain”, “determining a validity of each event” and “modify the database to extend it” based of validity, which fails to provide meaningful limits about how the steps accomplish the result. 
On the surface the use of the term “domain” identifying step infers a connection to technology, but the specification provides a very broad definition. At [0022] “A domain is a computer system with different hardware and software for a specific application” but the same paragraph goes on to state that “in addition a domain can be more generally defined as a category on information”, which means the claimed domain must be interpreted under BRI as any category of information on a network with the only limit that the activity occurs “online”. The resulting meaning of cross-domain is gathering online activity associated with multiple categories of information, such as receiving age, race, job or education in accordance with online activity by the user on a domain (demographics) on a network and receiving a purchase in accordance with online activity by the user on another domain (shopping) also on a network, where “on a domain” is interpreted to mean “about a domain”.
Next, the specification [0031-0043] and Figure 2A discloses how validation is determined. The specification discloses five specific input parameters with event values of user inputs for each with how user events are validated against a set of existing event values then checking if dynamic event updates are enable for each parameter which results in adding a new event value to the set of valid values or rejecting storage of the event data. However, the claims are not even limited to a type of user event or value because determining a user event is valid by analyzing a set of parameters based on information related to a domain, would can include any event value, such as adding a new User or new interest.
Next, the storing step offer storing valid events and modifying the database to extend it to enable the storage of valid events and rejecting events that are invalid. Extending storage is a vague description that does not describe any particular function, which meaning increasing the size of the database or something as fundamental as allowing storage, such as allowing write permission to a file or table. The remaining steps describe a marketing process that aggregates data then receives a request for a recommendation then analyzes the aggregated data to generate a recommendation. 
Examiner respectfully asserts that these limitations individually and combined as an ordered combination with a market process does not amount to a practical application. Further, the claims merely offer a unique way of describing a process that a would encompass identifying categories of interest based on two different types of online activity, aggregating the data, analyzing the data and generating a recommendation (advertisement), with the only limit being that some of the data is kept and some of the data is rejected. The only scenarios not covered is keeping all types of new event data or not enabling storing of any new types of event data.
Examiner respectfully asserts the providing recommendation based on a user’s interest in a domain falls under advertising, marketing or sales activities or behaviors. The applicant argues that the 101 rejections fails to consider how that data is entered in the database, how the data is validated and how the database is expanded. Examiner respectfully asserts that the claims do not provide any elements or limitations on how this is done. The user event is saved by comparing event values, which is simply if the event value for the user is “pop” and the domain is “pop” then the data is capable of being store so the event data is added to a user’s profile but an event that is not related to “pop” is not stored because this data is not deemed valuable in determining the user’s interest in the topic. As far as expanding the database the claims merely offer that if the values don’t match then storage can be allowed. 
The applicant’s definition of “a domain can be more generally defined as a category of information..” [0022]. For example news, movies and shopping. User interaction is referred to as events, which are gathered, stored and aggregated in association with each category of information. Next a request is received for a recommendation and the events are analyzed to identify a correlation between the aggregated user event and a domain on which the aggregated user event occurred. 
The improvement suggested by this process is the use collaborative filtering on multiple categories of information (domains) to make a recommendation, as opposed to only considering a single category of information. Collaborative filtering is the abstract concept of making predictions (filtering) about the interests of a user by collecting preferences or taste information from many users (collaborating) which improves the recommendation. The asserted improvement is in the abstract idea itself (e.g. Methods Of Organizing Human Activity), which is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. It should also be noted that while this consideration is often referred to in an abbreviated manner as the "improvements consideration," the word "improvements" in the context of this consideration is limited to improvements to the functioning of a computer or any other technology/technical field, whether in Step 2A Prong Two or in Step 2B.
This problems is rooted in making predictions about the interests of a user and providing recommendations, which is not and technology or technical field. The solution is to aggregate and analyze multiple categories of interest, which is not a technical solution. Limiting the abstract idea to the digital realm, by claiming a network, computing device, database and digital content amounts to generally linking the use of the judicial exception to a particular technological environment or field of use because an abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment for gathering data, analyzing data and presenting results, such as the Internet or a computer; Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
Regarding Bascom: The claims at issue in Bascom included locating filters on an ISP server as opposed to placing the filter on client devices. The claims at issue in this application include a series of step that identify events, store event data, aggregate the event data then receive a request and identify a correlation in the data, which results in a recommendation. The claims do not go beyond targeting advertising based on the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology.
Making recommendations by correlating one area of interest to another area of interest is not rooted in technology. For example, determining a user that is interested in “pop” is also interest in “rock” is an abstract concept in the field of marketing. Further, the asserted improvements are not claimed, nor are any described in the specification.
Critically, the analysis under Prong 2 and step 2B does not consider the elements describing the abstract ideas set forth in Prong 1. Instead, the analysis only assesses the claim limitations other than the invention’s use of the ineligible concepts to which the claim is directed. The court’s precedent has consistently employed this same approach, and as a matter of law, narrowing or reformulating an abstract idea does not add “significantly more” to it. See, BSG Tech v. BuySeasons at pages 15-18, in which the court explains the holding in Berkheimer. Examiner asserts that these claims are directed to a series of abstract ideas, with the only possible non-abstract elements being a computing device with a database. 
Further, even reciting a combination of specific abstract ideas does not make the claims eligible nor does it make the claims any less abstract. Although the ordered combination of these steps adds a slight degree of particularity to the claims, the underlying concept embodied by the limitations merely encompasses a combination of abstract concepts. In short, the claims at best automate these abstract concepts on a technology, which does not require doing something to technology and implementing these fundamental and abstract concepts does not transform the abstract idea into patent eligible subject matter because these steps merely recite determining a price with processor performing the step instead of another less automatic means.  Just as Diamond v. Diehr, 450 U.S. 175, 101 S.Ct. 1048, 67 L.Ed.2d 155 (1981) could not save the claims in Alice, which were directed to "implement[ing] the abstract idea of intermediated settlement on a generic computer", Alice, 134 S.Ct. at 2358-59, it cannot save these claims directed to a series of abstract concepts even if one were to assume that these concepts were aided by and/or automatically performed on generic computers in real-time.
The ordered combination of aggregating, analyzing and correlating are at best data gathering and analysis, along with generally linking the use of these judicial exceptions to a particular technological environment or field of use (i.e. online).  For instance, a data gathering step that is limited to a particular data source (online activity) or a particular type of data (data about the user) is considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet).

Regarding 35 USC 103: Additional reference have been cited and the claims are rejected under 35 USC 103. Therefore, the applicant’s arguments are moot.
The rejection set forth above includes examiners interpretation of the art in view of the claims under the broadest reasonable interpretation in view of the specification without reading limitation in to the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also Luers et al (US 2006/0100963: See, “The increased variety may further be used to update the user preference profile such that the preference information may be expanded into, for example, new categories of content.” [0013].
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
.